Case: 15-60703      Document: 00513934311         Page: 1    Date Filed: 03/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                    FILED
                                    No. 15-60703                                March 31, 2017
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk

FERNANDO          ALAMEDA-RODRIGUEZ,                also   known      as   Fernando          A.
Rodriguez,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A084 817 063


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Fernando Alameda-Rodriguez petitions for review of the Board of
Immigration Appeals’ (BIA’s) decision denying his application pursuant to
8 U.S.C. § 1229b(b) for cancellation of removal on discretionary hardship
grounds. Alameda-Rodriguez argues that the immigration judge, and in turn
the BIA, erred in failing to consider the hardship that both of his children



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60703    Document: 00513934311        Page: 2   Date Filed: 03/31/2017


                                    No. 15-60703

would suffer if he were removed from the United States. He contends that the
hardship of his son was not considered at all. However, he did not raise this
claim before the BIA. Accordingly, Alameda-Rodriguez failed to exhaust his
administrative remedies, and the claim is not considered.            See Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). Because we lack jurisdiction to
review unexhausted claims, see Townsend v. INS, 799 F.2d 179, 181 (5th Cir.
1986), the petition is dismissed.
      DISMISSED.




                                         2